       Case 3:20-cv-01705-JCH Document 1 Filed 11/13/20 Page 1 of 12



                               U.S. DISTRICT COURT FOR THE
                                DISTRICT OF CONNECTICUT

                                                     )
 NAUTILUS INSURANCE COMPANY ,                        )
                                                     )
                       Plaintiff,                    )
                                                     )             CIVIL ACTION NO.:
 v.                                                  )                    20-
                                                     )
 INFINITY CONSTRUCTION SYSTEMS,                      )
 LLC, SANDRO RIVERA-CRUZ, AND                        )
 ANNAIS VIERA, ADMINISTRATRIX OF                     )
 THE ESTATE OF NICK ROGER                            )
 MARTINEZ,                                           )
                                                     )
                       Defendants.                   )
                                                     )

                         COMPLAINT FOR DECLARATORY RELIEF


                                 I. PRELIMINARY STATEMENT

        1.    This Complaint for Declaratory Relief seeks a determination of the rights and

responsibilities of the parties pursuant to a policy of insurance issued by the Plaintiff to Infinity

Construction as regards a pending personal injury law suit that Annais Viera, as Administratrix

of the Estate of Nick Roger Martinez, has brought against Infinity Construction Systems, LLC,

Sandro Rivera-Cruz and others for the wrongful death of Mr. Martinez on July 5, 2018 while

doing scaffolding work at a construction site in Darien, Connecticut. For the reasons detailed

below, said claims are subject to exclusions in the insurance policy that the Plaintiff issued to

Infinity Construction Systems for Injury to Employees, Contractors, Volunteers and Other

Works (Form L205) and for injuries arising out of work performed by Contractors and

Subcontractors (Form L282) so that a judgment should enter in its favor declaring that it has

no duty to defend or otherwise insure the Estate’s claims against Sandro Rivera-Cruz or

Infinity Construction Systems.



                                                 1
1545391v.1
       Case 3:20-cv-01705-JCH Document 1 Filed 11/13/20 Page 2 of 12




                                   II. THE PARTIES

        2.    Nautilus Insurance Company is an insurance company incorporated in the State

of Arizona that maintains a principal place of business at 7233 East Butherus Drive in

Scottsdale, Arizona.

        3.    Annais Viera, who is the Administratrix of the Estate of Nick Roger Martinez,

resides at 191 Jaffrey Street in West Haven, Connecticut.

        4.    Infinity Construction Systems, LLC is a stucco building contractor located at 77

Webster Street in Meriden, Connecticut.

        5.    Sandro Rivera-Cruz, who resides at 32 Maple Street in Meriden, Connecticut,

is the President of Infinity Construction System, LLC.

                              III. JURISDICTION AND VENUE

        6.    This is an action for declaratory relief pursuant to 28 U.S.C. § 2201 et seq. The

Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a) because there is a

complete diversity of citizenship among the parties and the amount in controversy, exclusive

of interest and costs, exceeds the sum of $75,000.00.

        7.    Venue is proper in this judicial district and division because defendants are both

located here and because the insurance policies that are at issue in this case were all issued

in Connecticut.

                             IV. STATEMENT OF THE CLAIM

        Statement of the Facts

        8.    On July 5, 2018, Nick Roger Martinez was fatally injured when he fell from

scaffolding on which he was working at 131 Hollow Tree Ridge Road in Darien, Connecticut.




                                               2
1545391v.1
        Case 3:20-cv-01705-JCH Document 1 Filed 11/13/20 Page 3 of 12




         9.     On or about February, 2018, Affordable Self-Storage, Inc. hired Kesco, LLC to

install stucco on its building at 131 Hollow Tree Ridge Road.

         10.    Kesco entered into an agreement with Infinity Construction Systems, LLC to

supply labor for the job.

         11.,   Among the individuals that Infinity Construction Systems, LLC supplied for the

job was Nick Roger Martin.

         12.    Nick Rogers Martin was paid as an independent contractor and received a 1099

tax form from Infinity Construction Systems.

         13.    On or about March 6, 2019, Annais Viera, Administratrix of the Estate of Nick

Roger Martinez, sued Kesco, LLC, Infinity Construction Systems, LLC, Affordable Self

Storage, Inc., Ronnie Demeo Construction, Inc. and Sandro Rivera-Cruz in the New Haven

Superior Court seeking damages for the wrongful death of Nick Roger Martinez. 1

         14.    In the Third Count of her complaint, Viera alleges as to Infinity Constructions,

LLC that the death of Martinez was proximately caused by the carelessness and negligence

of Infinity and its agents or employees in that:

         a.     They failed to ensure that the scaffolding was safely erected;

         b.     They failed to properly inspect the scaffolding to ensure it included
                guiderails to protect workers from falls;

         c.     They failed to take reasonable measures to ensure that the
                scaffolding included guardrails or barriers on open ends and sides
                to protect workers from full hazards; failed to take reasonable
                measures to ensure all workers on the premises were using
                personal fall arrest systems;

         d.     They permitted unsafe scaffolding to be used by workers at the
                property;



1   A true and accurate copy of the Viera Complaint is attached hereto as Exhibit A.

                                                   3
1545391v.1
        Case 3:20-cv-01705-JCH Document 1 Filed 11/13/20 Page 4 of 12




         e.    They failed to communicate the need for fall arrest systems and
               safety guardrails to supervisors and workers at the property it
               controlled;

         f.    They failed to take reasonable measures to ensure that the work
               site and work conditions including the scaffolding and stucco
               application complied with industry safety standards and/or state
               and/or federal safety regulations when it knew or should have
               known that the workers were not using personal fall arrest
               systems and the scaffolding did not contain the required
               guardrails; and

         g.    They failed to take reasonable measures to ensure the scaffold
               erection, construction and stucco application on the property and
               premises were being conducted safely.

         15.   Identical allegations of liability are set forth as to Sandro Rivera-Cruz in the Fifth

Count of the Viera complaint.

         The Nautilus Insurance Policy

         16.   At the time of the events in question, Infinity Construction Services, LLC was

insured by Nautilus under a commercial general liability policy (Policy No. NN841347).2

         17.   Pursuant to the Insuring Agreement for this policy, Nautilus agreed to pay for

the defense of suits seeking damages on account of accidental bodily injury or property

damage as follows:

         COVERAGE A: Bodily Injury and Property Damage

         Insuring Agreement

         a.    We will pay those sums that the insured becomes legally obligated
               to pay as damages because of “bodily injury” or “property
               damage” to which this insurance applies. We will have the right
               and duty to defend the insured against any “suit” seeking those
               damages. However, we will have no duty to defend the insured
               against any “suit” seeking damages for “bodily injury” or “property
               damage” to which this insurance does not apply. We may, at our



2   A true and accurate copy of Policy No. NN841347 is attached hereto as Exhibit B.

                                                  4
1545391v.1
       Case 3:20-cv-01705-JCH Document 1 Filed 11/13/20 Page 5 of 12




             discretion, investigate any “occurrence” and settle any claim or
             “suit” that may result…

        b.   This insurance applies to "bodily injury" and "property damage"
             only if:

             (1)    The "bodily injury" or "property damage" is caused by an
                    "occurrence" that takes place in the "coverage territory”.

             (2)    The "bodily injury" or "property damage" occurs during the
                    policy period; and

             (3)    Prior to the policy period, no insured listed under Paragraph
                    1. of Section II - Who Is An Insured and no "employee"
                    authorized by you to give or receive notice of an
                    "occurrence" or claim, knew that the "bodily injury" or
                    "property damage" had occurred, in whole or in part. If such
                    a listed insured or authorized "employee" knew, prior to the
                    policy period, that the "bodily injury" or "property damage"
                    occurred, then any continuation, change or resumption of
                    such "bodily injury" or "property damage" during or after the
                    policy period will be deemed to have been known prior to
                    the policy period.

        c.    "Bodily injury" or "property damage" which occurs during the
             policy period and was not, prior to the policy period, known to have
             occurred by any insured listed under Paragraph 1. of Section II -
             Who Is An Insured or any "employee" authorized by you to give or
             receive notice of an "occurrence" or claim, includes any
             continuation, change or resumption of that "bodily injury" or
             "property damage" after the end of the policy period.

        d.   "Bodily injury" or "property damage" will be deemed to have been
             known to have occurred at the earliest time when any insured listed
             under Paragraph 1. of Section II - Who Is An Insured or any
             "employee" authorized by you to give or receive notice of an
             "occurrence" or claim:

             (1)    Reports all, or any part, of the "bodily injury" or "property
                    damage" to us or any other insurer;

             (2)    Receives a written or verbal demand or claim for damages
                    because of the "bodily injury" or "property damage"; or

             (3)    Becomes aware by any other means that "bodily injury" or
                    "property damage" has occurred or has begun to occur…



                                              5
1545391v.1
       Case 3:20-cv-01705-JCH Document 1 Filed 11/13/20 Page 6 of 12




        18.   This grant of insurance coverage is subject to various exclusions in the main

body of the policy.

        19.   Exclusion e. in the main body of the policy states this policy does not apply to:

               “Bodily injury” to:
              (1)     An “employee” of the insured arising out of and in the
                      course of:

                      (a)    Employment by the insured; or

                      (b)    Performing duties related to the conduct of the
                             insured’s business; or

              (2)     The spouse, child, parent, brother or sister of that
                      “employee” as a consequence of Paragraph (1) above.

              This exclusion applies:

              (1)     Whether the insured may be liable as an employer or in
                      any other capacity; and

              (2)     To any obligation to share damages with or repay
                      someone else who must pay damages because of the
                      injury.

              This exclusion does not apply to liability assumed by the insured
              under an “insured contract”

        The policy defines the term “employee” as follows:

              “Employee” includes a “leased worker”. “Employee” does not
              include a “temporary worker”.

              Leased worker” means a person leased to you by a labor leasing
              firm under an agreement between you and the labor leasing firm,
              to perform duties related to the conduct of your business. “Leased
              worker” does not include a “temporary worker”.

              Temporary worker” means a person who is furnished to you to
              substitute for a permanent “employee” on leave or to meet
              seasonal or short-term workload conditions.

        20.   Additionally, certain exclusions are contained in endorsements that were

attached to the main body of the policy, including an exclusion for Injury to Employees,


                                               6
1545391v.1
       Case 3:20-cv-01705-JCH Document 1 Filed 11/13/20 Page 7 of 12




Contractors, Volunteers and Other Works (Form L205) and an exclusion for injury arising out

of work performed by Contractors and Subcontractors (Form L282).

        21.   The L205 Endorsement states as follows:

              EXCLUSION - INJURY TO EMPLOYEES, CONTRACTORS,
              VOLUNTEERS AND OTHER WORKERS

              This endorsement modifies insurance provided under the
              following:

              COMMERCIAL GENERAL LIABILITY COVERAGE PART

              A.     Exclusion e. Employer’s Liability of 2. Exclusions of Section
              I - Coverage A - Bodily Injury And Property Damage Liability is
              replaced by the following:

              This insurance does not apply to:

              e.    Injury to Employees, Contractors, Volunteers and
              Other Workers

              “Bodily injury” to:

              (1)    “Employees”, “leased workers”, “temporary workers”,
                     “volunteer workers”, statutory “employees”, casual
                     workers, seasonal workers, contractors, subcontractors, or
                     independent contractors of any insured; or

              (2)    Any insured’s contractors’, subcontractors’, or independent
                     contractors’ “employees”, “leased workers”, “temporary
                     workers”, “volunteer workers”, statutory “employees”,
                     casual    workers,    seasonal     workers,      contractors,
                     subcontractors, or independent contractors

                     arising out of and in the course of:

                     (a)     Employment by any insured; or

                     (b)     Directly or indirectly performing duties related to the
                             conduct of any insured’s business; or

              (3)    The spouse, child, parent, brother or sister of that
              “employee”, “leased worker”, “temporary worker”, “volunteer
              worker”, statutory “employee”, casual worker, seasonal worker,
              contractor, subcontractors, or independent contractor arising out
              of Paragraph (1) or (2) above.

                                                7
1545391v.1
        Case 3:20-cv-01705-JCH Document 1 Filed 11/13/20 Page 8 of 12




              This exclusion applies:

              (1)    Regardless of where the:

              (a)    Services are performed; or

              (b)    “Bodily injury” occurs; and

              (2)   Whether any insured may be liable as an employer or in
              any other capacity; and

              (3)   To any obligation to share damages with or repay someone
              else who must pay damages because of the injury.

              B.    Exclusion a. Any Insured of 2. Exclusions of Section I -
              Coverage C - Medical Payments is replaced by the following:

              We will not pay expenses for “bodily injury”:

              a.     Any Insured

              To any insured.

              All other terms and conditions of this policy remain unchanged.

        22.   In addition to the foregoing exclusion, the Nautilus Policy contained an exclusion

for losses arising out of the work of Contractors and Subcontractors (Form L282) which states

that:

              EXCLUSION—CONTRACTORS AND SUBCONTRACTORS

              This insurance does not apply to “bodily injury,” or “property
              damage”, "personal and advertising” or medical payments arising
              out of work performed by any contractor or subcontractor whether
              hired by or on behalf of any insured, or any acts or omissions in
              connection with the general supervision of such work.

        Nautilus’ Defense of Its Insured

        23.   Upon receiving this lawsuit, Sandro Rivera-Cruz requested that Nautilus provide

a defense for himself and Infinity Construction Systems pursuant to Policy NN841347.

        24.   On June 19, 2019, Nautilus advised Sandro Rivera-Cruz that it had hired the

law firm of Ryan, Ryan, Deluca, LLP to defend him and Infinity Construction Systems, LLC.

                                                8
1545391v.1
       Case 3:20-cv-01705-JCH Document 1 Filed 11/13/20 Page 9 of 12




        25.   Nautilus also advised Rivera-Cruz that it was reserving all rights with respect to

whether its policy provided coverage for the Viera claims, citing exclusions in the policy for

bodily injuries to employees and independent contractors and for losses arising out of the

work of contractors and subcontractors.

        26.   The Viera lawsuit remains pending in the New Haven Superior Court.

                            V. CLAIMS FOR DECLARATORY RELIEF

                                            COUNT I
                                 (Injury to Workers Exclusion)

        27.   Nautilus, realleges and incorporates by reference the allegations contained in

Paragraphs 1-26 of its Complaint as if fully set forth herein.

        28.   The Injury to Employees, Contractors, Volunteers and Other Workers exclusion

Endorsement (Form L205) in the Nautilus Policy provides in pertinent part that the policy does

not apply to bodily injury to:

              (1)     “Employees”, “leased workers”, “temporary workers”,
                      “volunteer workers”, statutory “employees”, casual
                      workers, seasonal workers, contractors, subcontractors, or
                      independent contractors of any insured; or

              (2)     Any insured’s contractors’, subcontractors’, or independent
                      contractors’ “employees”, “leased workers”, “temporary
                      workers”, “volunteer workers”, statutory “employees”,
                      casual    workers,    seasonal     workers,      contractors,
                      subcontractors, or independent contractors

                      arising out of and in the course of:

                      (a)     Employment by any insured; or

                      (b)     Directly or indirectly performing duties related to the
                              conduct of any insured’s business

        29.   The L205 exclusion endorsement supplanted replaces the employer's liability

exclusion (Exclusion e.) contained in the commercial general liability coverage form.



                                                 9
1545391v.1
      Case 3:20-cv-01705-JCH Document 1 Filed 11/13/20 Page 10 of 12




        30.    In contrast to the original Exclusion e., the L205 endorsement broadens the

exclusion to apply to "employees", "leased workers", "temporary workers", "volunteer

workers",     statutory   "employees",   casual        workers,   seasonal   workers,   contractors,

subcontractors, or independent contractors of any insured.

        31.    In this case, Nick Roger Martinez was an independent contractor who was

supplied by the insured to work on this job.

        32.    Inasmuch as his injuries arose directly or indirectly performing duties related to

the conduct of the insured’s business, there is no coverage for these claims under the Nautilus

Policy and judgment should enter for Plaintiff.

                                       COUNT II
                  (Contractor and Subcontractor Endorsement Exclusion)

        33.    Nautilus, realleges and incorporates by reference the allegations contained in

Paragraphs 1-26 of its Complaint as if fully set forth herein.

        34.    The Contractors and Subcontractors Endorsement (Form L282) in the Nautilus

Policy states that:

               This insurance does not apply to “bodily injury,” or “property
               damage”, "personal and advertising” or medical payments arising
               out of work performed by any contractor or subcontractor whether
               hired by or on behalf of any insured, or any acts or omissions in
               connection with the general supervision of such work.

        35.    In her law suit, Viera alleges at Paragraph 3 that

               At all pertinent times mentioned herein Infinity Construction
               Systems, Inc. ("Infinity") its agents, apparent agents and/or
               employees managed, supervised, and controlled construction
               including but not limited to the erection, inspection, supervision
               and maintenance of tubular scaffolding and application of stucco
               on a building located on the aforementioned property at 131
               Hollow Tree Ridge Road in Darien.

        36.    Similarly, she alleges at Paragraph 5 that:


                                                  10
1545391v.1
      Case 3:20-cv-01705-JCH Document 1 Filed 11/13/20 Page 11 of 12




              At all pertinent times mentioned herein the defendant Sandro
              Rivera ("Rivera") supervised the erection, inspection and
              maintenance of tubular scaffolding, and supervised workers using
              the scaffolding while applying stucco to a building on the
              aforementioned property known as 131 Hollow Tree Ridge Road
              in Darien by workers including the decedent Nick Martinez.

        37.   Furthermore, she alleges that Infinity Construction Services (Fifth Count,

Paragraph 13) and Sandro-River Cruz (Fifth Count, Paragraph 13) were negligent in that:

         a.   They failed to ensure that the scaffolding was safely erected;

        b.    They failed to properly inspect the scaffolding to ensure it included
              guiderails to protect workers from falls;

        c.    They failed to take reasonable measures to ensure that the scaffolding
              included guardrails or barriers on open ends and sides to protect workers
              from full hazards; failed to take reasonable measures to ensure all
              workers on the premises were using personal fall arrest systems;

        d.    They permitted unsafe scaffolding to be used by workers at the property;

        e.    They failed to communicate the need for fall arrest systems and safety
              guardrails to supervisors and workers at the property it controlled;

        f.    They failed to take reasonable measures to ensure that the work site and
              work conditions including the scaffolding and stucco application complied
              with industry safety standards and/or state and/or federal safety
              regulations when it knew or should have known that the workers were
              not using personal fall arrest systems and the scaffolding did not contain
              the required guardrails; and

        g.    They failed to take reasonable measures to ensure the scaffold erection,
              construction and stucco application on the property and premises were
              being conducted safely.

        38.   Because the L282 endorsement applies to these claims, Nautilus has no duty

to defend or otherwise afford coverage for them and a judgment should enter relieving if of

any continuing participation in the defense of Defendant Sandro River-Cruz and Infinity

Construction Services, LLC.




                                              11
1545391v.1
      Case 3:20-cv-01705-JCH Document 1 Filed 11/13/20 Page 12 of 12




        WHEREFORE, the Plaintiff Nautilus Insurance Company respectfully requests that this

Honorable Court declare and adjudicate the rights, duties and responsibilities of the parties

under the terms and provisions of Policy No. NN841347 and issue a judicial declaration that

this policy does do not provide coverage for claims that Annais Viera, as Administratrix of the

Estate of Nick Roger Martinez has brought against Sandro Cruz-Rivera and Infinity

Construction Services, LLC and that Nautilus therefore has neither a duty to defend either

Sandro Cruz-Rivera and Infinity Construction Services, LLC, nor a duty to indemnify them for

any settlement or judgment for Viera and for other and further relief as this Honorable Court

deems just and proper.

                                                   PLAINTIFF,
                                                   NAUTILUS INSURANCE COMPANY


                                             By: /s/ Joseph R. Ciollo
                                                 Joseph R. Ciollo
                                                 Federal Bar No. ct29719
                                                 MORRISON MAHONEY LLP
                                                 One Constitution Plaza, 10th Floor
                                                 Hartford, CT 06103
                                                 Tel: (860) 616-7648
                                                 Fax: (860) 541-4879
                                                 jciollo@morrisonmahoney.com



Dated: November 13, 2020




                                              12
1545391v.1
